Citation Nr: 1521456	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for eye disorders, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In February 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days after the hearing.  No additional evidence was received.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for diabetes mellitus.  He is also service connected for peripheral neuropathy of each extremity and for erectile dysfunction.  The Veteran contends that he has hypertension and eye disorders that are related to service, to include as due to Agent Orange exposure, or, more specifically, that are also related to his service-connected diabetes mellitus.  

The Veteran's service treatment records for his period of service from March 1967 to February 1969 do not show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings, or of any eye disorders, other than myopia and an astigmatism.  Such records do include an April 1964 induction examination report that recorded a blood pressure reading of 138/90.  

Post-service private and VA treatment records show treatment for hypertension, as well as for variously diagnosed eye disorders including cataracts, dry-eye syndrome, blepharoptosis, ptosis, and suspected glaucoma of the left eye.  

At a February 2008 VA diabetes mellitus examination, the Veteran reported that he was diagnosed with diabetes mellitus in 2001.  He also stated that he had been seen by an eye doctor and that he had no known diabetic retinopathy.  The Veteran indicated that he was diagnosed with hypertension in 2001 at the same time that he was diagnosed with diabetes mellitus.  It was noted that the Veteran had never had a heart attack or a stroke.  The impression included hypertension.  The examiner commented that the Veteran's hypertension was not due to his diabetes, nor was it worsened by it, because it was diagnosed at the same time.  The examiner stated that there was no heart disease.  

The Board observes that the VA examiner did not provide much in the way of rationale for her opinion that the Veteran's hypertension was not due to or worsened by his service-connected diabetes mellitus, other than to indicate that both disorders were diagnosed at the same time.  Additionally, the examiner did not address whether the Veteran's hypertension was directly related to his period of service, to include presumed Agent Orange exposure during service.  The Board further observes that although there was a reference to the Veteran first being diagnosed with diabetes mellitus in 2001, a July 2000 treatment report from L. R. Jupert, DPM, actually indicated that the Veteran was a diabetic at that time.  Thus, the medical history on which the February 2008 opinion was based may have been inaccurate.

At a February 2008 VA eye examination, the Veteran reported that he had blurred vision that would come and go, and that he would clear with blinking of his eyes.  The Veteran denied that he had a history of trauma, surgery, diplopia, glaucoma, or other diseases.  It was noted that the Veteran had noninsulin-dependent diabetes mellitus for three years, as well as hypertension.  The assessment was diabetes mellitus without diabetic retinopathy, and symptoms of dry eyes, without keratopathy, in both eyes that were less likely than not related to diabetes mellitus.  

The Board notes that the VA examiner did not provide any rationale for his opinion that the Veteran's symptoms of dry eyes, without keratopathy, in both eyes were less likely than not related to his service-connected diabetes mellitus.  Additionally, the examiner did not address whether the Veteran's symptoms of dry eyes, without keratopathy, in both eyes were directly related to his period of service, to include Agent Orange exposure during service.  

Further, the Board observes that the February 2008 VA eye examiner solely indicated that the Veteran symptoms of dry eyes, without keratopathy, in both eyes and no diabetic retinopathy.  However, private and VA treatment reports of record indicate that the Veteran has also been diagnosed with other various eye disorders including cataracts, dry-eye syndrome, blepharoptosis, ptosis, and suspected glaucoma in the left eye.  

The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In light of the deficiencies with the February 2008 VA diabetes mellitus and eye examination reports, the Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims of service connection for hypertension and for eye disorders, both to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006).

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for hypertension and for right and left eye problems since March 2014.  Obtain copies of the related medical records which are not already in the claims folder (to include any such records from the Jesse Brown VA Medical Center in Chicago, Illinois).  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hypertension, to include as due to Agent Orange exposure, as well as secondary to his service-connected diabetes mellitus.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veterans' hypertension is etiologically related to or had its onset during his period of service.  The examiner must also indicate whether the Veteran's hypertension is related, at least in part, to his presumed in-service Agent Orange exposure.  

The examiner must further opine as to whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of hypertension by the Veteran's service-connected diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of the hypertension prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed eye disorders, to include as due to Agent Orange exposure, as well as secondary to diabetes mellitus.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right and left eye disorders, to include diabetic retinopathy, cataracts, dry-eye syndrome, blepharoptosis, ptosis, and glaucoma.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right and left eye disorders, to include diabetic retinopathy, cataracts, dry-eye syndrome, blepharoptosis, ptosis, and glaucoma, are etiologically related to or had their onset during his period of service.  The examiner must also indicate whether any diagnosed right and left eye disorders, to include diabetic retinopathy, cataracts, dry-eye syndrome, blepharoptosis, ptosis, and glaucoma, are related, at least in part, to the Veteran's presumed in-service Agent Orange exposure.  

The examiner must further opine as to whether the Veteran's service-connected diabetes mellitus caused or aggravated any diagnosed right and left eye disorders, to include diabetic retinopathy, cataracts, dry-eye syndrome, blepharoptosis, ptosis, and glaucoma.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right and left eye disorders by the Veteran's service-connected diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of any such right and left eye disorders prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

